UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended March 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:000-54550 SCRIPSAMERICA, INC. (Exact name of registrant as specified in its charter) DELAWARE 26-2598594 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 77 McCullough Drive, Suite 7, New Castle, Delaware 19720 (Address of principal executive offices) 800-957-7622 (Registrant’s telephone number) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yeso Nox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a small reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox As of May10, 2012, the registrant had 54,939,400 shares of common stock, $.001 par value, issued and outstanding and 2,990,252 shares of Series A Preferred Stock issued and outstanding. SCRIPSAMERICA, INC. QUARTERLY REPORT ON FORM 10-Q QUARTER ENDED MARCH 31, 2012 TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Item 1- Financial Statements (unaudited) Balance Sheets as of March 31, 2012 (Unaudited) and December 31, 2011 1 Statements of Operations (Unaudited) for the three months ended March 31, 2012 and 2011 2 Statements of Changes in Stockholders’ Equity (Deficit) for the three months ended March31, 2012 (Unaudited) 3 Statements of Cash Flows (Unaudited) for the three months ended March 31, 2012 and 2011 4 Condensed Notes to Financial Statements 5 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 4 - Controls and Procedures 22 PART II.OTHER INFORMATION Item 1 - Legal Proceedings 23 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3 - Defaults Upon Senior Securities 24 Item 4 - Mine Safety Disclosures 24 Item 5 - Other Information 24 Item 6 - Exhibits 24 SIGNATURES 25 CERTIFICATIONS PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (Unaudited) SCRIPSAMERICA, INC. Balance Sheets March 31, 2012 December 31, 2011 (unaudited) ASSETS Current Assets Cash and cash equivalents $ $ Receivable due from factor Loan receivable - vendor Prepaid expenses and other current assets Deferred tax asset Total Current Assets Other Assets Notes receivable - related party - net Deposits Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts payable and accrued expenses $ $ Royalty payable Preferred Stock dividends payable Convertible notes payable - Total Current Liabilities Non-Current Liabilities Convertible notes payable - net of discount of $0 and $53,186, respectively - Convertible notes payable - related parties Convertible notes payable - net of discount of $0 and $2,083, respectively Total Non-Current Liabilities Total Liabilities Commitments and Contingencies - - Series A Convertible preferred stock - derivative liability, $.001 par value; 10,000,000 shares authorized, 2,990,252 issued and outstanding as of December 31, 2011 Stockholders' Equity (Deficit) Common stock - $0.001 par value; 150,000,000 shares authorized; 54,890,828 and 52,521,684 shares issued and outstanding as of March 31, 2012 and December 31, 2011, respectively Subscription Receivable - ) Additional paid-in capital Retained earnings (deficit) ) ) Total Stockholders' Equity (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ See accompanying notes to financial statements. 1 SCRIPSAMERICA, INC. Statements of Operations(unaudited) For the Three Months Ended March 31, Product Sales - net $ $ Cost of Goods Sold Gross Profit General and Administrative Expenses Researchand Development Income (Loss) Before Other Income (Expenses) ) Other Income (Expenses) Interest expense ) ) Interest expense – Fully amortized discount due to conversion of debt ) - ) ) (Loss) Income Before Provision for Income taxes ) Provision(Benefit) for Income Taxes ) Net (Loss) Income $ ) $ Earnings Per Common Share Basic $ ) $ ) Diluted $ ) $ ) Weighted Average Number of Common Shares Basic Diluted See accompanying notes to financial statements. 2 SCRIPSAMERICA, INC. Statements of Changes in Stockholders' Equity (Deficit) For the three months end March 31, 2012(unaudited) Common Stock Subscription Additional Retained Earnings Stockholders' Equity Shares Receivable Paid-In Capital (Deficit) (Deficit) Balance - December 31, 2011 $ $ ) $ $ ) $ ) Payment received for stock subscription Common stock issued for cash - Common stock issued for services - BOD 12 Common stock issued for services - employees 57 Common stock issued for conversion of convertible Notes payable Dividends for convertible preferred stock ) ) Net (Loss) ) ) Balance - March 31, 2012 $ $
